Citation Nr: 1618564	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  13-25 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disorder.

2.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to October 28, 2015.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to October 28, 2015.  


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran and his mother

ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from September 1991 to October 2000.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In May 2015, the Veteran and his mother testified at a Board hearing before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of this proceeding has been associated with the record.  At the time of the hearing, it was noted that the Veteran was represented by the North Carolina Division of Veterans Affairs, but that his representative was not present at the hearing.  However, the Veteran indicated that he wished to proceed without representation.  

In a July 2015 decision, the Board granted the Veteran's claim seeking an earlier effective date for the assignment of an increased rating for tension headaches and remanded the remaining claims on appeal, which are captioned on the title page, for additional development, and the case now returns for further appellate review.  

While on remand, an October 2015 rating decision granted a 100 percent rating for the Veteran's PTSD, as well as special monthly compensation pursuant to 38 U.S.C. 1114, subsection (s) and 38 CFR 3.350(i), as of October 28, 2015.  With regard to how the latter grant pertains to the Veteran's claim seeking a TDIU, see generally Akles v. Derwinski, 1 Vet. App. 118, 121 (1991), which holds that the Board is charged with considering the Veteran's entitlement to the maximum benefit available, to include consideration as to whether a TDIU claim encompasses a claim for special monthly compensation at the housebound rate pursuant to 38 C.F.R. § 3.350(i).  As the assignment of a 100 percent rating is the maximum allowable evaluation for a service-connected disability, such is a full grant of the benefit sought on appeal with regard to such issue as of October 28, 2015.  Furthermore, as SMC was granted as of October 28, 2015, the claim for TDIU became moot as of such date.  However, as the Veteran's claims remain viable prior to such date, they are still in appellate status and have been characterized as shown on the title page of the decision.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a bilateral eye disorder and entitlement to a TDIU prior to October 28, 2015, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire appeal period prior to October 28, 2015, and by resolving all doubt in the Veteran's favor, his PTSD most nearly approximates occupational and social impairment with deficiencies in most areas as a result of symptoms such as suicidal ideation, impaired impulse control, difficulty in adapting to stressful circumstances (including work or a work like setting), and an inability to establish and maintain effective social relationships; however, such disability does not result in total social and occupational impairment.
 

CONCLUSION OF LAW

For the entire appeal period, the criteria for a 70 percent rating, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a letters issued in October 2011, sent prior to the initial unfavorable decision issued in December 2011, advised the Veteran of the evidence and information necessary to substantiate his increased rating claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment and personnel records, VA treatment records, various private treatment records, and Social Security Administration (SSA) records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  
 
The Veteran was afforded VA examinations to assess the severity of his PTSD in November 2011 and October 2015.  The Board finds that such VA examinations are adequate to decide the issue as they are predicated on a review of the record, which includes the Veteran's statements; a review of his medical records; and relevant clinical psychiatric examinations.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination regarding the issue decided herein has been met.

In July 2015, the Board remanded the case to obtain outstanding the Veteran's VA and private treatment records and to afford him a contemporaneous VA examination to determine the current severity of his service-connected PTSD.  Thereafter, in an October 2015 letter, the AOJ requested that the Veteran identify any outstanding records referable to his treatment for PTSD and requested that he submit or provide an authorization form so as to allow VA to obtain any private treatment records.  However, he did not respond.  The AOJ also obtained updated VA treatment records and the Veteran was afforded a VA examination in October 2015.  Therefore, the Board finds that the AOJ has substantially complied with the July 2015 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in May 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the May 2015 hearing, the undersigned Veterans Law Judge noted the issues on appeal, which included entitlement to an increased rating for PTSD.  Additionally, testimony regarding the nature and severity of the Veteran's service-connected PTSD was solicited, to include the type and frequency of the symptoms he experienced as a result of such disability, and the impact such have on his social and occupational functioning.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, subsequent to the hearing, the Board remanded the matter for additional development, to include obtaining outstanding records and affording the Veteran a contemporaneous VA examination.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

Increased Rating Claim

As outlined above, after conducting the development requested by the Board when remanding the claim in July 2015, the RO increased the Veteran's PTSD evaluation from 50 percent disabling to 100 percent disabling, effective from October 28, 2015, the date the Veteran underwent his most recent VA PTSD examination.  As the Veteran is in receipt of the maximum available rating as of October 28, 2015, only the portion of the appeal period prior to October 28, 2015, for which the Veteran is in receipt of a 50 percent rating, remains in appellate status.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected PTSD is evaluated under Diagnostic Code 9411, which refers to VA's General Rating Formula for Mental Disorders.  38 C.F.R. 
§ 4.130.  Under the formula, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.   

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

As the United States Court of Appeals for the Federal Circuit recently explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Additionally, consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.

The Global Assessment of Functioning (GAF) Scale reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  A GAF Scale score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job); and a GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers). 

The Board notes that the newer Diagnostic and Statistical Manual of Mental Disorders (5th Ed.) (DSM-5) has been released, and 38 C.F.R. § 4.130  has been revised to refer to the DSM-5.  The DSM-5 does not contain information regarding GAF scores.  However, since much of the evidence relevant to this claim was obtained during the time period that the DSM-IV was in effect, and the DSM-5 is not applicable to claims (such as the instant claim) certified to the Board before August 14, 2014, the Board will still consider the assigned GAF scores as relevant to this appeal.

As referenced above, the relevant appeal period spans from July 27, 2011, the date of receipt of the TDIU claim from which this increased rating claim arose (the RO interpreted the Veteran's TDIU claim as encompassing increased rating claims for all of his service-connected disabilities, including PTSD) to October 28, 2015, at which time a 100 percent rating for PTSD is in effect.

In July 2011, the Veteran sought VA psychiatric treatment, at which time he reported experiencing stress in his marital relationship and requested marital counseling.  The Veteran denied experiencing suicidal or homicidal ideation and reported his plans to restart exercising as a way to cope with stress.  On mental status examination, he was assessed as casually and neatly dressed; displaying good hygiene, insight, and judgement; demonstrating normal speech and mood with an euthymic, full range, mildly irritable affect; displaying no evidence of experiencing  delusions; and denying a history of experiencing hallucinations.  

In August 2011, the Veteran sought VA psychiatric treatment and reported experiencing frustration and irritability with family members and distress related to his upcoming return to work, as he was currently on a medical leave of absence spanning from July 12 to September 6 for convalescence from his recent shoulder surgery.  The Veteran reported that he planned to find another career field, as his current employment as a corrections officer was too psychologically stressful for him.  The Veteran reported experiencing fair quality of sleep and a fair mood, and denied experiencing any suicidal or homicidal ideation.  Mental status examination results were the same as those recorded in July 2011.  

In reports received in October and November 2011 from two of the Veteran's former employers, the first employer reported that the Veteran had worked from December 2008 to August 2010, at which time the Veteran resigned; and the second employer reported that the Veteran had worked from August 2010 to July 2011, at which time the Veteran took a medical leave of absence.    

In November 2011, the Veteran underwent a VA PTSD examination, during which he reported a history of strained familial relationships and reported current employment as a prison guard at a minimum security correctional institution, but intimated that he had experienced continuous problems with his supervisors and  that his work-related frustrations were making him short-tempered and affecting his general health.  The examiner assessed the Veteran as demonstrating a depressed mood, anxiety, and suspiciousness, and experiencing panic attacks occurring weekly or less often, a chronic sleep impairment, mild memory loss such as forgetting names directions or recent events, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or a work-like setting, inability to establish and maintain effective relationships, suicidal ideation, and impaired impulse control.  Accordingly, the examiner assigned a GAF score of 51 and characterized the Veteran's PTSD as creating occupational and social impairments resulting in reduced reliability and productivity.

In January 2012, the Veteran sought VA psychiatric treatment during the dissolution of his marital relationship (of two to three years duration), expressing remorse for the role his behavior had in its demise.  He was tearful during his treatment and reported feeling "empty" and being an "emotional wreck."  However, he denied any suicidal, homicidal, or other violent ideations toward others or himself.  A mental status examination revealed no abnormalities other than of mood and effect, and the treating medical professional assigned a GAF score of 60.

When receiving VA psychiatric treatment in February 2012, the Veteran reported a significant improvement in his mood in the prior two weeks during which he had been separated from his spouse.  The Veteran reported plans to relocate to another state in order to be closer to his children and that he was working out at gym daily, had supportive friends, and was working to improve his relationship with his parents.   No abnormalities were noted on the mental status examination.

In December 2014, the Veteran reported experiencing panic attacks and having outbursts and arguments with his fiancée, with whom he had been involved for three to four months. The Veteran also reported experiencing bouts of depression, including crying spells, during which he watches television or remains in bed.  He further reported having a lack of motivation, recent loss of appetite and related weight loss, a sleep impairment, and experiencing nightmares primarily featuring his recent stabbing injury, which occurred in May 2014.  On mental status examination, the Veteran was assessed as fully alert and oriented, casually but appropriately dressed and groomed, with a guarded demeanor, and goal-directed speech.  His mood was assessed as dysphoric and irritable with blunted affect, with no perceptual disturbances noted.  The treating medical professional assigned a GAF score of 60.  

During his May 2015 Board hearing, the Veteran reported having thoughts of suicide, which he stated he would accomplish via an overdose of sleeping medication, but added that he had never developed any definitive plan to end his life.  He reported experiencing frequent panic attacks, occurring without any discernable trigger.  He stated that he has close relationships with his mother and aunt, as they are able to tolerate and somewhat control his erratic behavior.  He also reported experiencing frequent anger and an impaired impulse control, requiring him to avoid contact with his mother and aunt when he becomes angered, as he is fearful of his own actions when in this compromised emotional state.  He further stated that he prefers to self-isolate, as he is distrustful of everyone except his mother and aunt.  The Veteran's mother, who also testified during the Veteran's Board hearing, affirmed this symptomatology. 

Following the Board's July 2015 remand, the Veteran was afforded a VA examination in October 2015.  As indicated previously, such examination served as the basis for the award of a 100 percent rating for PTSD.  With regard to his social functioning, it was noted that he was married twice, from 1992 to 2002 and from 2010 to 2012, and had been in five relationships since 2012, but none in the prior year.  He was in frequent touch with his children, mother, brother, and some close friends, and lived with his aunt, with whom he was close to.  With regard to his occupational functioning, it was noted that he last worked in a security job in 2010.  He was not currently working.  

The Veteran's symptoms were noted to include depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or a work-like setting, inability to establish and maintain effective relationships, and suicidal ideation.  Upon mental status examination, the Veteran was noted to be an alert, cooperative, and well-groomed man.  His speech was appropriate and goal-directed and his affect was mildly dysphoric.  The Veteran's mood was angry, sometimes depressed.  It was noted that he was currently having thoughts of not wanting to be alive and wanting to hurt others; however, he would not do so because of his children.  The Veteran also reported that he sometimes hears voices that tell him to kill people.  Cognitive function was grossly intact.  

The examiner stated that the anger associated with the Veteran's PTSD would make it difficult for him to work in any job in which he had to interact with other people.  Ultimately, the examiner determined that the Veteran had occupational and social impairment with reduced reliability and productivity.

When examining the totality of the evidence, the Board finds that the Veteran's PTSD symptoms have been largely consistent throughout the rating period, with some general fluctuations in mood.  Moreover, the Board finds that, when resolving all doubt in the Veteran's favor, his symptomatology during the appeal period prior to October 28, 2015, is of sufficient severity to be characterized as producing occupational and social impairments with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, so as to warrant the assignment of a 70 percent evaluation.  

With regard to the Veteran's symptomatology, the November 2011 VA examiner, while ultimately concluding that the Veteran's PTSD results in occupational and social impairment with reduced reliability and productivity indicative of a 50 percent rating, more severe symptomatology representative of a 70 percent rating was reported at such time, to include a depressed mood, anxiety, and suspiciousness, and experiencing panic attacks occurring weekly or less often, a chronic sleep impairment, mild memory loss such as forgetting names directions or recent events, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or a work-like setting, inability to establish and maintain effective relationships, suicidal ideation, and impaired impulse control.  Furthermore, similar symptoms were reported to clinicians during the appeal period, to include most recently in December 2014, as well as the undersigned at the May 2015 hearing.

Based on such severe symptomatology, the Board finds that the Veteran's PTSD more nearly approximates occupational and social impairments with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

With regard to the Veteran's social functioning, the Board notes that he divorced his second spouse during the appeal period and attributed the demise of his marital relationship to his erratic behavior.  Moreover, while he subsequently formed a new relationship, he characterized this relationship as similarly turbulent, and such did not last as he reported at the October 2015 VA examination that his last relationship ended in 2014.  Additionally, prior to the time of his May 2015 Board hearing, he reported a strained relationship with his mother.  Pertinent to the Veteran's occupational functioning, while he maintained employment during a portion of the pendency of the appeal period, he reported experiencing contentious relationships with his supervisors and finding the nature of his work as a corrections officer to be extremely stressful, causing him to seriously contemplate a change in career, despite the fact that his entire career and training had been in the field of law enforcement.   

Based on the foregoing, and by resolving all doubt in his favor, the Board finds that the Veteran's PTSD most nearly approximates occupational and social impairment with deficiencies in most areas as a result of symptoms such as suicidal ideation, impaired impulse control, difficulty in adapting to stressful circumstances (including work or a work like setting), and an inability to establish and maintain effective social relationships, which are among the symptoms contemplated by a 70 percent rating.  Accordingly, the Board concludes that the record reflects a basis for awarding a 70 percent rating for the appeal period prior October 28, 2015, at which time a 100 percent rating for PTSD is in effect.

However, the Board finds that a rating in excess of 70 percent for the appeal period prior to October 28, 2015 is not warranted, as the evidence fails to demonstrate that the Veteran's PTSD caused total occupational and social impairment.  In this regard, the Board notes that, prior to the October 2015 VA examination when he reported hearing voices, the Veteran did not demonstrate psychiatric symptomatology indicative of a 100 percent rating, to include gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  Moreover, as discussed previously, the Veteran has maintained social relationships during the appeal period, albeit such were strained at times; however, even as recent as the October 2015 VA examination, he reported close relationships with his children, mother, aunt, and friends.  Additionally, the Veteran was gainfully employed during at least a portion of the appeal period.  Furthermore, to the extent that the Veteran's PTSD may have played a role in his current unemployability, the Board notes that, in order to meet the criteria for a 100 percent rating, there must be total social and occupational impairment.  As the Veteran does not demonstrate total social impairment at any time prior to October 28, 2015, a 100 percent rating is not warranted.

Further, the Veteran's GAF scores assigned during the appeal period, which range from 51 to 60, are indicative of only moderate psychiatric symptomatology, and are consistent with no more than a 70 percent rating.  Consequently, a 100 percent rating for PTSD prior to October 28, 2015, is not warranted.  

The Board has carefully reviewed and considered the Veteran's and his mother's statements and testimony regarding the severity of his PTSD. The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects. Moreover, the Veteran and his mother are competent to report observable symptoms.   See Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  Moreover, the Board has contemplated the Veteran's and his mother's statements concerning the severity of his symptoms when assigning the current 70 percent disability rating. 

The Board has also considered whether staged ratings are appropriate for the Veteran's service-connected PTSD.  See Hart, supra.  However, the Board find that his symptomatology has been stable throughout the appeal period; therefore, assigning staged ratings for such disability is not warranted. 

The Board has also considered whether this claim should be referred for consideration for an extra-schedular rating.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

 In Thun v. Peake, 22 Vet. App. 111, 115-16   (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
 § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization." 

Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Federal Circuit provided guidance in rating psychiatric disabilities, emphasizing that the list of symptoms under a given rating is non-exhaustive. Vazquez-Claudio, supra.  The psychiatric symptoms present in this case are either listed in the schedular criteria or are similar in kind to those listed, as discussed above.  Review of the record does not reveal that the Veteran suffers from any symptoms of PTSD that are not contemplated in the non-exhaustive list of symptoms found in the schedular criteria.   

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.  

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  Consequently, the rating schedule is adequate to evaluate the Veteran's disability picture.  Furthermore, neither the Veteran nor the record has raised the issue of whether referral for extra-schedular consideration based on the impact of his PTSD alone, or in combination with his other service-connected disabilities.  Yancy v. McDonald, 27 Vet. App. 484 (2016).  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In conclusion, an initial 70 percent rating, but no higher, is warranted for the Veteran's service-connected PTSD for the appeal period prior to October 28, 2015. The Board, however, finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 70 percent for the appeal period.  In denying such a rating, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A.§ 5107; 38 C.F.R. §§ 4.3 , 4.7.


ORDER

For the appeal period prior to October 28, 2015, a 70 percent rating, but no higher, for PTSD is granted, subject to regulations governing the payment of monetary awards.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's service connection and TDIU claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With regard to the Veteran's service connection claim for a bilateral eye disorder, he asserts that he incurred permanent eye impairment as a result of an in-service injury in which a wood splinter entered his left eye.  When last remanding this service connection claim in July 2015, the Board acknowledged that during the appeal period, the Veteran had been diagnosed with refractive errors, bacterial conjunctivitis, and glaucoma suspect, and that given these current diagnoses coupled with the Veteran's reported in-service eye injury, a VA examination and related medical opinion were required.  

However, while the VA examiner who conducted the Veteran's October 2015 VA ophthalmological examination rendered opinions regarding the etiology of the Veteran's glaucoma suspect and refractive error (to include a discussion as whether there had been an increase in this congenital disability due to a superimposed injury), as these disorders were diagnosed during the 2015 examination, no opinion regarding the etiology of the Veteran's bacterial conjunctivitis was provided.  Given the diagnosis of this eye disorder during the appeal period, coupled with the Veteran's reported in-service eye injury, VA's duty to obtain a related medical opinion regarding the etiology of the Veteran's bacterial conjunctivitis has been triggered.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).  Accordingly, the claim must be remanded to obtain such opinion.  

With regard to the Veteran's claim seeking a TDIU, the record is unclear as to when he ceased working.  In that regard, the Veteran filed his TDIU application in July 2011 (when he was on a medical leave of absence for convalescence from a shoulder surgery) but reported current, full-time employment as a corrections officer when undergoing his VA PTSD examination in November 2011.  Additionally, during the May 2015 hearing, he reported that he last worked in early 2012.  However, during his October 2015 VA PTSD examination, the Veteran reported he had ceased working in 2010.  As the Veteran's eligibility for a TDIU is contingent on his inability to obtain and maintain such gainful employment, clarification of this matter is required, and the claim must be remanded in order to request that the Veteran submit an updated VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) and report specific start and end dates for each employer.  

Furthermore, the Board notes that the Veteran's TDIU claim is inextricably intertwined with his claim for service connection for a bilateral eye disorder as the outcome of the latter claim may impact the outcome of the former claim.  Therefore, adjudication of the TDIU claim must be deferred pending the outcome of such claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran complete an updated VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) and report specific start and end dates for each employer.  

2.  Return the record to the VA examiner who conducted the Veteran's October 2015 eye disorders examination.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the October 2015 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

With regard to the Veteran's bacterial conjunctivitis, diagnosed during the time in which the Veteran's appeal has been pending, the examiner should opine whether it is at least as likely as not that such is related to the Veteran's military service, to include his August 1998 eye injury in which a wood splinter entered his left eye.

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed eye disorder and the continuity of symptomatology.  A complete rationale for any opinion offered must be provided.

3.	After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's service connection claim for a bilateral eye disorder and claim for a TDIU prior to October 28, 2015, based on the entirety of the evidence.  If the full benefit with regard to either claim remains denied, issue a supplemental statement of the case and allow an appropriate period for response before returning the case to the Board.               

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


